Order denying defendant’s motion to dismiss the complaint, unanimously reversed and the motion to dismiss granted, with leave to the plaintiff to replead, with $50 costs and disbursements to the appellant. The complaint does not contain a plain and concise statement of the cause of action and contains allegations which are irrelevant, redundant and scandalous. Settle order on notice. Resettled order granting plaintiff’s motion for an order appointing a referee to take the depositions of various named persons as witnesses, for use by plaintiff to oppose defendant’s motion to dismiss the complaint, unanimously reversed and the motion denied, with $50 costs and disbursements to the appellant. No opinion. Concur — Peek, P. J., Breitel, Botein, Rabin and Cox, JJ.